—In a negligence action to recover damages for personal injuries, the plaintiff appeals from (1) a judgment of the Supreme Court, Suffolk County (Cannavo, J.), entered January 4, 1991, which, upon a jury verdict in favor of the defendants, dismissed her complaint, and (2) an amended judgment of the same court, entered February 15, 1991, which also awarded the defendants costs and disbursements upon the dismissal.
Ordered that the appeal from the judgment entered January 4, 1991, is dismissed, as that judgment was superseded by the amended judgment entered February 15, 1991; and it is further,
Ordered that the judgment entered February 15, 1991, is affirmed; and it is further,
Ordered that the defendants are awarded one bill of costs.
*642The jury’s verdict that the defendants were negligent but that their negligence was not a proximate cause of the accident was not inconsistent with or unsupported by the evidence. The conclusion that it was the plaintiff’s attempt to pass the defendants’ truck on the right on a single lane road, rather than the defendants’ attempt to turn right after signaling a left turn, which was the proximate cause of the accident, is supported by sufficient evidence (see, Cohen v Hallmark Cards, 45 NY2d 493).
We find the plaintiff’s other contentions to be without merit. Balletta, J. P., Rosenblatt, Miller and Joy, JJ., concur.